Title: Thomas Jefferson to William Wirt, 29 September 1816
From: Jefferson, Thomas
To: Wirt, William


            
              Dear Sir
              Poplar Forest Sep. 29. 16.
            
            I found, on my arrival t here the 2d parcel of your sheets, which I have read with the same avidity and pleasure as the former. this proves they will experience no delay in my hands, and that I consider them as worthy every thing I can do for them. they need indeed but little, or rather I should say nothing. I have however hazarded some suggestions on a paper inclosed. when I read the former sheets, I did not consider the article of style as within my jurisdiction. however since you ask observations on that, and suggest doubts entertained by yourself on a particular quality of it, I will candidly say that I think some passages of the former sheets too flowery for the sober taste of history. it will please young readers in it’s present form, but to the older it would give more pleasure and confidence to have some exuberances lightly pruned. I say lightly; because your style is naturally rich and captivating, and would suffer if submitted to the rasp of a rude hand. a few excrescences may be rubbed off by a delicate touch; but better too little than too much correction. in the 2d parcel of sheets, altho’ read with an eye to your request, I have found nothing of this kind. I thus comply with your desire; but on the condition originally prescribed, that you shall consider my observations as mere suggestions, meant to recall the subject to a revision by yourself, and that no change be made in consequence of them but on the confirmed dictates of your own judgment. I have no amour-propre which will suffer by having hazarded a false criticism. on the contrary I should regret were the genuine character of your composition to be adulterated by any foreign ingredient. I return to Albemarle within a week, shall stay there 10. days, come back and pass here October and part of November. I salute you affectionately.
            Th: Jefferson
          